Title: To George Washington from Jonathan Trumbull, Sr., 6 September 1775
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 6th September 1775

I have received no further intelligence concerning the Ships which infest our Coasts—it is most probable they are not those your Excellency Notified to me.
This afternoon received Intelligence from Mr Shaw of New London, That he had by Capt. Champlin who arrived and landed safe at New London last Evening about Three Tons of Powder for this Colony—I have Ordered it to Norwich, excepting a present supply for our two Armed Sloops.
Please to give me directions relative to such part thereof as may be thought fit to be spared for your Camp. I have the Honor to be most respectfully Sir Your most Obedient Humble Servant

Jonth. Trumbull

